PER CURIAM.
The appellant’s prior motion for postcon-viction relief under Florida Rule of Criminal Procedure 3.850 was denied by the sixteenth judicial circuit on June 2, 2006, and his appeal from that order was affirmed on the merits by this Court on December 27, 2006. Palmer v. State, 946 So.2d 28 (Fla. 3d DCA 2006). The “second amended motion” therefore is barred as successive, and it was correctly dismissed under Florida Rule of Criminal Procedure 3.850(f). See Frazier v. State, 898 So.2d 1183, 1184 (Fla. 3d DCA 2005). Affirmed.